

115 S2921 IS: Securing Flexibility to Treat Substance Use Disorders Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2921IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Heller (for himself, Mr. Menendez, Mr. Grassley, Mrs. McCaskill, Mr. Cornyn, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to help ensure coverage of inpatient treatment
			 services furnished in institutions for mental disease.
	
 1.Short titleThis Act may be cited as the Securing Flexibility to Treat Substance Use Disorders Act. 2.Payments to Provide Coverage of Inpatient Treatment Services Furnished in Institutions for Mental DiseaseSection 1903(m) of the Social Security Act (42 U.S.C. 1396b(m)) is amended by adding at the end the following new paragraph:
			
 (7)Payment shall be made under this title to a State for expenditures included in the development of capitation payments for treatment described in section 438.6(e) of title 42, Code of Federal Regulations (or any successor regulation) that is provided to an individual described in such section in a facility described in such section..